DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (prev. presented US 2006/023119) in view of Kiyotomi (prev. presented US 2014/0158791) and Kanemoto (prev. presented US 2013/0248378).
Regarding claim 1, 3, and 16, Yi teaches a chemical liquid supply apparatus to supply liquid to a semiconductor process chamber (Fig 1, note 160 as the supply apparatus and 120 as the chamber) comprising: an insulating [0021] chemical liquid supply pipe (164, Fig 1 and 3) in which chemical liquid flows [0021], including a spray end (nozzle 162 [0022]) through which chemical is sprayed and extends into the process chamber (Fig 1), an external electrode adjacent to an outer circumferential surface of the chemical liquid supply pipe (182 Fig 3, note [0022] teaches this may be 
Regarding claim 2, Yi remains as applied to claim 1 from which claim 2 depends. Yi fails to explicitly teach a chemical liquid storage tank and pump. In the same field of 
Regarding claim 5, the combination of Yi in view of Kiyotomi remains as applied to claim 1 from which claim 5 depends. Kiyotomi as applied in the combination taught that as an alternative to an arrangement with an internal and external electrode (Fig 12), which is the arrangement taught by Yi, the same results may be achieved by two external electrodes (212, Fig 9) with a width that is less than half the length of the perimeter (Fig 9, note this is suggested by the drawings because the electrodes are the same width of the pipe and there is no need for them to extend further to create the electric field in the pipe, see also [0092]) and spaced apart in the circumferential direction (Fig 9). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the electrode arrangement of Yi and as already presented in the combination to include the two external electrodes of Kiyotomi because Kiyotomi teaches this is a functional alternative [0098] which provides the 
Regarding claim 6, Yi in view of Kiyotomi remains as applied to claim 5 above. Kiyotomi fails to teach the length of the electrode. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the length to achieve the desired level of particle removal [0092]. Further, this represents a change in shape of the electrode (from rectangular to square for equal dimensions).
Regarding claim 9, Yi in view of Kiyotomi remains as applied to claim 5 above. The electrodes of Kiyotomi in the combination are symmetric with respect to the central axis of the pipe (Fig 9, see pipe 202 and electrodes 212).
Regarding claim 17, the power supply module can apply positive or negative power to the electrode (Yi [0057]).
Regarding claim 19, the combination remains as applied to claim 16 above. Yi teaches the lower end of the electrode is aligned with the spray end of the pipe (Fig 6, see 180’). Yi fails to teach the external electrode comprises at least 2 external electrodes with a width less than half of the length of the perimeter of the pipe and spaced apart in the circumferential direction. Kiyotomi teaches that as an alternative to an arrangement with an internal and external electrode (Fig 12), which is the arrangement taught by Yi, the same results may be achieved by two external electrodes (212, Fig 9) with a width that is less than half the length of the perimeter (Fig 9, note this is suggested by the drawings because the electrodes are the same width of the pipe and there is no need for them to extend further to create the electric field in the pipe, see also [0092]) and spaced apart in the circumferential direction (Fig 9). It would have 
Regarding claim 20, The combination remains as applied to the analogous limitations of instant claims 1, 3, and 16. Yi teaches a semiconductor process apparatus (Fig 1, note 160 as the supply apparatus and 120 as the chamber) comprising: a process chamber (120 Fig 1) comprising a chamber housing (shown as 120 Fig 1), with a box shape (Fig 1 note a box can have different shapes, such as a hat box which is round) having an open upper portion (Fig 1) and an inner space (Fig 1) and a spin chuck (140 Fig 1) having a spin shaft (144 Fig 1) protruding from a bottom surface of the chamber housing (Fig 1) and a spin plate (142 Fig 1) connected to the spin shaft (Fig 1) and having an upper surface on which a semiconductor substrate is mounted (W Fig 1); an insulating [0021] chemical liquid supply pipe (164, Fig 1 and 3) in which chemical liquid flows [0021], including a spray end (nozzle 162 [0022]) through which chemical is sprayed and extends into the process chamber (Fig 1), an external electrode adjacent to an outer circumferential surface of the chemical liquid supply pipe (182 Fig 3, note [0022] teaches this may be adjacent to the nozzle) and a power supply module (186 power supply, power line connected to 182 and ground line connected to 188 Fig 3). Yi fails to explicitly teach a chemical liquid storage tank and pump. In the same field of endeavor of an apparatus for supplying a liquid to a semiconductor manufacturing apparatus (abstract and Fig 4 and 6), Kiyotomi teaches that the liquid . 
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kiyotomi and Kanemoto as applied to claims 1 and 16 above, and further in view of Wilkerson (prev. presented US2014/0336618).
Regarding claims 15 and 18, the combination remains as applied to claim 1 and 16. Yi fails to teach a charge measurement module to measure the charge of the liquid sprayed from the pipe. In the same field of endeavor of liquid ejection mechanisms (abstract) including an electrode [0255] and for which the electrostatic conditions of the liquid must be controlled [0119], Wilkerson teaches it is known to use a Faraday cup or cage to monitor performance of the sprayer and determine tribocharge effects [0255-0257] and measure the charge in the spray [0267]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yi to include the charge measurement module of Wilkerson because Wilkerson teaches this allows for determination of the charge of the spray and Yi is seeking to include charged species in the liquid applied to the substrate [0017], [0021-0022]. Such a modification provides a way to evaluate and provide uniform results of the apparatus of Yi.
Response to Arguments
Applicant's arguments filed 12/28/2021, hereinafter reply, have been fully considered but they are not persuasive. 
The arguments regarding Yi in view of Kiyotomi and Kanemoto to teach the amended limitations. The argument (reply p9-12) that the combination does not teach the surrounding resin is not persuasive because Fig. 4 of Kanemoto teaches this. Further the arguments regarding the combination of the electrodes are not persuasive because Yi teaches the electrodes touching the pipe and Kanemoto teaches two electrodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0056376 teaches an electrode wrapping pipe (Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KEATH T CHEN/Primary Examiner, Art Unit 1716